The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-21 allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior art of record considered, Ma (US 9,172,244) discloses an integrated circuit formed on a substrate (Figures 9-11), the integrated circuit comprising: 
a first and second conductors for providing supply and ground voltages (first conductor comprising VDD providing power supply voltage and second conductor comprising VSS ground voltage respectively, Figures 11A, 11B), respectively; 
a clamp device (comprising 11100, 11200, Figures 11a, 11b) comprising first and second metal oxide semiconductor (MOS) transistors 11100, 11200, Figures 11a, 11b) coupled in series between the first and second conductors (11100, 11200, Figures 11A, 11B connected in series between VDD and VSS), wherein the first and second MOS transistors comprise first and second gates, respectively (gates of 11100, 11200, Figures 11A, 11B coupled nodes ng1, ng2 respectively); 
a trigger circuit (comprising elements other than 11100, 11200, Figures 11A, 11B) coupled between the first and second conductors and configured to drive the first and second gates with first and second voltages, respectively (11100, 11200 coupled between VDD and VSS conductors to drive the first gate and second gates Figures 11A, 11B), the trigger circuit comprising: 

a third MOS transistor (comprising 11302, Figures 11A, 11B) coupled between the first conductor and the second gate (11302 coupled between VDD and gate of 11100, Figures 11a, 11b), the third MOS transistor comprising a third gate (gate of 11302 coupled to node n4, Figures 11a, 11b), wherein a source of the third transistor is not connected to the first gate (source of 11302 connected to the supply voltage, Figures 11A, 11B); 
a resistive element (comprising 11502, Figures 11A, 11B) having a first terminal directly connected to the first conductor and a second terminal directly connected to the third gate (11502 with a first terminal directly connected VDD and a second terminal directly connected to node n4/gate of 11302, Figures 11a, 11b); 
a capacitive element (11504, Figures 11a, 11b) having a first terminal directly connected to the third gate and a second terminal coupled to the first gate (11504 with a first terminal directly connected n4/gate of 11302 and a second terminal couple to the first gate/ng1, Figures 11a, 11b); 
wherein the third MOS transistor is configured to increase the second voltage in response to an increase in the supply voltage (Column 7, lines 8-18 describes Figure 9, Figures 9-11 have corresponding elements). 
Ma does not disclose the drain of the third transistor being not connected to the gate of the first transistor, in combination with the other recited elements of Claim 1, therefore allowable. Claims 2-10, 21 depend from Claim 1.
Claim 11, Ma discloses an integrated circuit formed on a substrate (Figures 9-11), the integrated circuit comprising: 
a first and second conductors for providing supply and ground voltages, respectively (VDD and VSS supplying conductors, Figures 11A, 11B); 
a first clamp device (comprising 11100, 11200, Figures 11A, 11B) comprising first upper and lower metal oxide semiconductor (MOS) transistors (MOS transistors 11100, 11200, Figures 11A, 11B) coupled in series between the first and second conductors (11100, 11200 in Figures 11A, 11B connected in series between VDD and VSS conductors), wherein the first upper and lower MOS transistors comprise first upper and lower gates, respectively (gates of 11100, 11200 respectively, Figures 11A, 11B); 
a trigger circuit (comprising 11500, 11400, 11600, Figures 11A, 11B) coupled between the first and second conductors and configured to drive the first upper and lower gates with first and second voltages, respectively (Figures 11A, 11B), the trigger circuit comprising: 
a biasing circuit for generating the first voltage as a function of the supply voltage (comprising 11600, 11500, Figures 11A, 11B); 
a first PMOS transistor comprising a first gate, a first source, and a first drain, wherein the first source is connected to the first conductor and the first drain is coupled to the lower gate (comprising 11302, 11304 with source connected to the first conductor and source coupled to the gate of 11200 in Figures 11A, 11B); 
a first resistive element (comprising 11502, Figures 11A, 11B) having a first terminal directly connected to the first conductor and a second terminal directly 
a capacitive element (11504, Figures 11a, 11b) having a first terminal directly connected to the first gate and a second terminal coupled to the first gate (11504 with a first terminal directly connected n4/gate of 11302 and a second terminal coupled to the first upper gate/ng1, Figures 11A, 11B);
wherein the first PMOS transistor is activated in response to an increase in the supply voltage (Column 7, lines 8-18 describes Figure 9, Figures 9-11 has corresponding elements); wherein the second voltage is generated in response to activation of the first PMOS transistor (Column 7, lines 8-18 describes Figure 9, Figures 9-11 have corresponding elements). 
Ma does disclose the drain of the first PMOS transistor not connected to the first upper gate, in combination with the other recited elements of the integrated circuit of Claim 11, therefore allowable. Claim 12-18 depend from Claim 11.
. 
Regarding Claim 19, Ma discloses an integrated circuit formed on a substrate (Figures 9-11), the integrated circuit comprising: 
a first and second conductors for providing supply and ground voltages, respectively (VDD and VSS supplying conductors, Figures 11A, 11B); 
a clamp device (comprising 11100, 11200, Figures 11A, 11B) comprising first and second metal oxide semiconductor (MOS) transistors (a first MOS transistor 11100 and a second MOS transistor 11200, Figures 11A, 11B) coupled in series between the first and second conductors (11100, 11200 connected in series between VDD, VSS 
a trigger circuit (comprising 11500, 11400, 11600, Figures 11A, 11B) coupled between the first and second conductors and configured to drive the first and second gates with first and second voltages, respectively (11100, 11200 coupled between VDD and VSS conductors to drive the first gate and second gates Figures 11A, 11B), the trigger circuit comprising: 
a biasing circuit including a voltage divider for generating the first voltage at an output of the voltage divider as a function of the supply voltage, wherein the output of the voltage divider is connected to the first gate so as to provide first voltage directly to the first gate (comprising 11600, 11500 with output connected to the gate of 11100, Figures 11A, 11B); 
a PMOS transistor coupled between the first conductor and the second gate (comprising 11302 coupled between VDD and VSS conductors in Figures 11A, 11B), the PMOS transistor comprising a third gate (gate of 11302 coupled to node n4, Figures 11A, 11B);
a first resistive element (comprising 11502, Figures 11A, 11B) having a first terminal directly connected to the first conductor and a second terminal directly connected to the third gate (11502 with a first terminal directly connected VDD and a second terminal directly connected to node n4/gate of 11302, Figures 11A, 11B); 
a capacitive element (11504, Figures 11a, 11b) having a first terminal directly connected to the third gate and a second terminal coupled to the first gate (11504 with a 
wherein a voltage at the third gate decreases in response to activation of the second MOS transistor (Column 7, lines 8-18 describes Figure 9, Figures 9-11 has corresponding elements).
Ma does not disclose the connection of the output of the voltage divider to the first gate being direct (Ma connect the output of the voltage divider via a pass transistor 11504 in Figures 11A, 11B function as a capacitive element, see capacitor C1 of the instant application in Figure 7, see also Ma’s implementation of RC circuit 11404 comprising resistor 11402 and capacitor 11404), in combination with the other recited elements of the integrated circuit of Claim 19, therefore allowable. Claim 20 depend from Claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 12/14/2021